638 So.2d 156 (1994)
David Merle KNAUS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-00589.
District Court of Appeal of Florida, Second District.
June 8, 1994.
James Leray LeGrande of LeGrande & LeGrande, Fort Myers, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Barbara Arlene Fink, Asst. Atty. Gen., Daytona Beach, for appellee.
RYDER, Acting Chief Judge.
Knaus contends that the trial court erred in imposing costs of prosecution due the Charlotte County Sheriff's Office as restitution. We agree and therefore strike that portion of the restitution order.
Under section 775.089(1)(c), Florida Statutes (1991), the sheriff's office does not meet the definition of a victim. See Staudt v. State, 616 So.2d 600 (Fla. 4th DCA 1993); Bain v. State, 559 So.2d 106 (Fla. 4th DCA 1990).
Restitution order stricken in part; otherwise affirmed.
PATTERSON and LAZZARA, JJ., concur.